DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 03/02/2021 has been entered. Claims 1, 6, 13, and 15 have been amended. Claims 1-18 and 20 are pending.
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 3-5, applicant argues on pages 10-13 of the Remarks that, “the combination of references necessarily fails to describe the claimed concept of a pressure being applied to a tactile pressure sensor in a wearable electronic device (e.g., a digital glove) and corresponding pressure data that is generated by that wearable electronic device being communicated to a computing device while that computing device CONCURRENTLY detects input that is being applied via a touchscreen.”
In response to the applicant’s argument, examiner respectfully disagrees. Iwata describes tactile pressure sensing glove in fig. 1 and paragraph 19, “a user wearing a glove (7) with the tactile sensors (5) detecting the pressure on the finger tips when the finger tips are pressed against an arbitrary object, such as a desk, and the information processing device inputting the key corresponding to the fingertip pressed against the arbitrary object”. Iwata lacks the use of touch glove with a touch screen. Hung describes pressure sensing touch screen interacting with the calculation unit 106 is arranged to produce the determining signals corresponding to the sensing signals when the touch objects 2021-2025 comes in contact with the touch interface 102 according to the signals of the sensing device 110. The sensing device 110 is a pressure sensing device 110 arranged to detect the pressure of the touch interface 102 and determine whether the touch objects 2021-2025 comes in contact with the touch interface 102 according to the pressure of the touch interface 102.” Based on the above statement, Hung’s touch interface is interpreted to detect pressure concurrently with determining sensing signal of touch object since Hung is detecting pressure and determine sensing signal of touch. Hung also describes triggered touch event due to determine signal in paragraph 22, “The processing unit 108 can determine that the touch object 2023 which triggered the touch event is corresponding to the middle finger of the user according to the third determining signal” Hung further describes conductive touch object integrated within the glove in paragraph 17, “the touch objects 2021-2025 may consist of metal threads with different electrical conductivities, and the metal threads may be woven in the position of each of the fingers of the touch glove 200.
Applicant’s arguments, see pages 13-20 of the Remarks, filed 03/02/2021, with respect to the rejection(s) of claim(s) 7-18 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soni (US Pub. 20180356893), Waller et al (US Pub. 20110022393) and Wehner et al (US Pub. 20190005733).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US Pub. 20100231505) in view of Hung (US 20150193051).
Regarding claim 1, Iwata discloses:
A computer-implemented method, (refer to fig. 1 and paragraph 19. Describes the object of allowing key input without operation of a keyboard is achieved by a user wearing a glove) comprising: 
Detecting, by a computing device, input that is being applied to a location on a screen of the computing device, (refer to fig. 1 and paragraph 19. Describes the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display); 
Obtaining, concurrently with the detecting the input that is being applied to the location of the computing device, pressure data that is being generated by a tactile pressure sensor that is mechanically coupled to a finger of a wearable electronic device that is communicatively coupled to the computing device, (refer to fig. 1 and paragraph 19. Describes a user wearing a glove (7) with the tactile sensors (5) detecting the pressure on the finger tips when the finger tips are pressed against an arbitrary object, such as a desk, and the information processing device inputting the key corresponding to the fingertip pressed against the arbitrary object. A tactile sensor (5) (a conductive rubber, a piezoelectric element or the like) mounted on each of the finger-tip parts thereof. Element 6 is interpreted to depicts the mechanical coupling to finger); 
Determining, based on the pressure data, whether an amount of pressure that is being applied to the tactile pressure sensor, that is coupled to the finger of the wearable electronic device, exceeds a threshold amount of pressure concurrently with the input being applied to the location, (refer to fig. 1-2 and paragraph 21. Describes when a fingertip is pressed against a desk or the like, a tactile sensor (5) composed of a conductive rubber, a piezoelectric element or the like detects the pressure on the fingertip to determine which finger is pressed and transmits a signal to the personal computer (PC). Wherein zero pressure is interpreted as threshold amount of pressure
Responsive to determining that the amount of pressure that is being applied to the tactile pressure sensor exceeds the threshold amount of pressure concurrently with the input being applied at the location, performing a function on the computing device, wherein the function is associated with the threshold amount of pressure, (refer to fig. 1 and paragraph 19. Describes a user wearing a glove (7) with the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display thereof, the tactile sensors (5) detecting the pressure on the finger tips when the finger tips are pressed against an arbitrary object, such as a desk, and the information processing device inputting the key corresponding to the fingertip pressed against the arbitrary object. Wherein zero pressure is interpreted as threshold amount of pressure)
Iwata does not disclose:
Detecting, by a computing device, input that is being applied to a location on a touchscreen of the computing device;
Obtaining, concurrently with the detecting the input that is being applied to the location on the touchscreen of the computing device, pressure data
Determining and responsive to determining that the amount of pressure that is being applied to the tactile pressure sensor exceeds the threshold amount of pressure concurrently with the input being applied at the location on the 
Hung teaches:
Detecting, by a computing device, input that is being applied to a location on a touchscreen of the computing device, (refer to fig. 1, 3 and paragraph 24. Describes the sensing device 110 is a pressure sensing device 110 arranged to detect the pressure of the touch interface 102 and determine whether the touch objects 2021-2025 comes in contact with the touch interface 102);
Obtaining, concurrently with the detecting the input that is being applied to the location on the touchscreen of the computing device, pressure data, (refer to fig. 1, 3 and paragraphs 24, 22. Describes the calculation unit 106 is arranged to produce the determining signals corresponding to the sensing signals when the touch objects 2021-2025 comes in contact with the touch interface 102 according to the signals of the sensing device 110. The sensing device 110 is a pressure sensing device 110 arranged to detect the pressure of the touch interface 102 and determine whether the touch objects 2021-2025 comes in contact with the touch interface 102 according to the pressure of the touch interface 102. Para. 22, describes: The processing unit 108 can determine that the touch object 2023 which triggered the touch event is corresponding to the middle finger of the user according to the third determining signal
Determining and responsive to determining threshold amount of pressure concurrently with the input being applied at the location on the touchscreen, (refer to fig. 1, 3 and paragraphs 24, 22. Describes the calculation unit 106 is arranged to produce the determining signals corresponding to the sensing signals when the touch objects 2021-2025 comes in contact with the touch interface 102 according to the signals of the sensing device 110. The sensing device 110 is a pressure sensing device 110 arranged to detect the pressure of the touch interface 102 and determine whether the touch objects 2021-2025 comes in contact with the touch interface 102 according to the pressure of the touch interface 102. Para. 22, describes: The processing unit 108 can determine that the touch object 2023 which triggered the touch event is corresponding to the middle finger of the user according to the third determining signal. Wherein zero pressure is interpreted as threshold amount of pressure)
The two references are analogous art because they both relate with the same field of invention of the electronic input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touchscreen functionality as taught by Hung with the electronic display in combination with the tactile pressure sensor glove of Iwata. The motivation to combine the Hung reference is to provide an optional or adaptable method of inputting data into the electronic panel.
Regarding claim 3
Wherein the function comprises causing a user interface (UI) to be displayed at the location on the touchscreen, (refer to fig. 1 and paragraph 19. Describes the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display).
Regarding claim 4, Iwata discloses:
Wherein the function comprises selecting a UI control at the location on the touchscreen, (refer to fig. 1 and paragraph 19. Describes the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display).
Regarding claim 5, Iwata discloses:
Wherein the function comprises activating a program on the computing device, the program being associated with content at the location on the touchscreen, (refer to fig. 1 and paragraph 19. Describes the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US Pub. 20100231505) in view of Hung (US 20150193051) in further view of Vigano’ et al (US Pub. 20170086519).
Regarding claim 2, Iwata discloses:
Wherein the wearable electronic device is a digital glove that comprises a device, and wherein the computer-implemented method, (refer to fig. 1 and paragraph 19. Describes the object of allowing key input without operation of a keyboard is achieved by a user wearing a glove) further comprises: Responsive to determining that the tactile pressure sensor observed the amount of pressure in excess of the threshold amount at the time the input was detected, (refer to fig. 1 and paragraph 19. Describes a user wearing a glove (7) with the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display thereof, the tactile sensors (5) detecting the pressure on the finger tips when the finger tips are pressed against an arbitrary object, such as a desk, and the information processing device inputting the key corresponding to the fingertip pressed against the arbitrary object)
Iwata does not disclose:
Wherein the wearable electronic device is a digital glove that comprises a haptic device, and responsive to determining that the tactile pressure sensor observed the amount of pressure in excess of the threshold amount at the time the input on 
Hung further teaches:
Responsive to determining that the tactile pressure sensor observed the amount of pressure in excess of the threshold amount at the time the input on the touchscreen was detected, (refer to fig. 1-2 and paragraphs 19-20. Describes the touch interface 102 is arranged to detect the touch events triggered by the touch glove 200. Para. 20, describes: The touch module 104 is arranged to detect the touch events on the touch interface 102 and accordingly produce the corresponding sensing signals, and the touch module 104 is arranged to produce the sensing signals with different voltage levels in response to the different intensities of capacitive sensing produced by the touch objects 2021-2025)
Hung does not teach:
Wherein the wearable electronic device is a digital glove that comprises a haptic device, and providing a command to the digital glove to activate the haptic device in the finger of the digital glove that observed the pressure in excess of the threshold amount
Vigano’ teaches:
Wherein the wearable electronic device is a digital glove that comprises a haptic device, (refer to fig. 6 and paragraph 73. Describes sensor systems enabled in gloves, as described herein, may be used in combination with one or more additional sensor systems mounted for detection of movement and orientation on a glove. Suitable sensors include (single and/or multi-axis) accelerometer(s) for detecting magnitude and/or direction of the proper acceleration (or g-force), for sensing orientation, coordinate acceleration, vibration, shock, and the like) and providing a command to the digital glove to activate the haptic device in the finger of the digital glove that observed the pressure in excess of the threshold amount, (refer to fig. 6, 8C and paragraphs 73, 76. Describes sensor systems enabled in gloves, as described herein, may be used in combination with one or more additional sensor systems mounted for detection of movement and orientation on a glove. Suitable sensors include (single and/or multi-axis) accelerometer(s) for detecting magnitude and/or direction of the proper acceleration (or g-force), for sensing orientation, coordinate acceleration, vibration, shock, and the like. Para. 76, describes: The use of audio sensor(s) (e.g., a microphone) provided in a sensing system as described herein, or provided in another user device (e.g., smartphone, computing device, camera, etc.) may provide a reference time point for when the ball is hit and may be integrated with other sensed signals to provide a high level of analytical feedback relating to the user's hand position, grip pressure, hand and object motion, and the like)
The three references are analogous art because they both relate with the same field of invention of the electronic input device.

Regarding claim 6, Iwata and Hung do not disclose:
Receiving data associating a first function with a first range of pressures and a second function with a second range of pressures; Serial No.: 16/207,892-3- Atty Docket No.: 9272USNewport IP, LLC Atty/Agent: Mike R. Cicerodetermining whether the amount of pressure that is detected via the tactile pressure sensor of the finger of the wearable electronic device is within the first range of pressures or the second range of pressures; and selecting the first function responsive to the amount of pressure being within the first range of pressures; or selecting the second function responsive to the amount of pressure being within the second range of pressures.
Vigano’ teaches:
Receiving data associating a first function with a first range of pressures and a second function with a second range of pressures; Serial No.: 16/207,892-3-Atty Docket No.: 9272USNewport IP, LLCAtty/Agent: Mike R. Cicerodetermining whether the amount of pressure that is detected via the tactile pressure sensor of the finger of the wearable electronic device is within the first range of pressures or the second range of pressures, (refer to fig. 10 and paragraph 75. Describes if the user's grip position is detected as being less than optimal, an alert may be provided as a visual or audio or otherwise sensible alert. Gripping pressure may be mapped on the hand graphic at the sensor locations using different colors to indicate different gripping pressure levels); and 
Selecting the first function responsive to the amount of pressure being within the first range of pressures; or selecting the second function responsive to the amount of pressure being within the second range of pressures, (refer to fig. 10 and paragraph 75. Describes different types of gripping pressure indications may additionally or alternative be provided, such as the pressure graphic 83 illustrated. If the grip pressure is detected as being too high or too low, or inappropriately distributed, an alert may be provided as a visual or audio or otherwise sensible alert. Consistency in hand position on the golf club grip and gripping pressure over time (e.g., during a golf swing) may be assessed and reported to the user in a pressure consistency graphic 84. Wherein graphic 84 depicts different responsive range of pressure overtime).
Regarding claim 6, refer to the motivation of claim 2.
Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US Pub. 20100231505) in view of Tokubo et al (US Pub. 20160064797) further in view of Soni (US Pub. 20180356893) in further view of Provencher (US 20170231304).
Regarding claim 7, Iwata discloses:
A computer-implemented method, (refer to fig. 1 and paragraph 19. Describes the object of allowing key input without operation of a keyboard is achieved by a user wearing a glove
Detecting input at a computing device, (refer to fig. 1 and paragraph 19. Describes the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display);  
Augmenting the input detected by the computing device with data identifying a user associated with the digital glove, (refer to fig. 1 and paragraph 19. Describes a user wearing a glove (7) with the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display thereof, the tactile sensors (5) detecting the pressure on the finger tips when the finger tips are pressed against an arbitrary object, such as a desk, and the information processing device inputting the key corresponding to the finger tip pressed against the arbitrary object).
Iwata does not disclose:
Obtaining pressure data and flex data from a digital glove coupled to the computing device, the digital glove comprising a plurality of fingers, each of the plurality of fingers comprising at least one tactile pressure sensor for generating the pressure data and at least one flex sensor for generating the flex data; 
Determining, based at least in part on the pressure data and the flex data, that the digital glove is being used to hold a digital pen;
Tokubo teaches: 
Obtaining pressure data and flex data from a digital glove coupled to the computing device, the digital glove comprising a plurality of fingers, each of the plurality of fingers comprising at least one tactile pressure sensor for generating the pressure data and at least one flex sensor for generating the flex data, (refer to fig. 4-5 and paragraphs 112-114. Describes a flex sensor 428 is positioned along a top wrist portion of the glove interface object 400, so as to detect flexion of the user's wrist. Para. 113, describes: flex sensor data may be read at these positions to define upper/lower bounds and/or ranges of the flex sensor data for each flex sensor. Para. 114, describes: pressure sensors are positioned at the fingertips of the glove interface object 500, to detect and/or quantify pressure applied when the fingertips are pressed against a surface);
The two references are analogous art because they both relate with the same field of invention of the electronic input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pressure sensor and flex sensor glove for generating pressure and flex data as taught by Tokubo with the electronic display in combination with the tactile sensor glove of Iwata. The motivation to combine the Tokubo reference is for detecting the amount of flexing and pressure of and applied by the user's fingers to enable user interaction.
Tokubo does not explicitly disclose:
Determining, based at least in part on the pressure data and the flex data, that the digital glove is being used to hold a digital pen;
Soni teaches:
Determining, based at least in part on the pressure data and the flex data, that the digital glove is being used to hold, (refer to fig. 2-3 and paragraphs 16-17, 24, 26. Describes detecting when the first haptic glove is in contact with the physical object can be achieved in different ways, such as pressure sensors of the glove sensing the contact. Para. 17, describes: determining physical profile data for the physical object based on outputs from sensors of the first haptic glove may include: measuring positions and orientations of sensors (e.g., flex or resistive sensors). Para. 24, describes: the physical profile data represents shape, weight, size or motion of the physical object as sensed by sensors of the first haptic glove when the first haptic glove is in contact with the physical object. Para. 26, describes: the physical object is a tool)
The three references are analogous art because they both relate with the same field of invention of the electronic input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detection of physical objects as taught by Soni with the pressure sensor and flex sensor for generating pressure and flex data as taught by Tokubo with the electronic display in combination with the tactile sensor glove of Iwata. The motivation to combine the Soni reference is to determine physical profiles of physical objects using haptic gloves for use during virtual training of end users.
Soni does not explicitly disclose:
Determining that the glove is being used to hold a digital pen
Provencher teaches:
Determining that the glove is being used to hold a digital pen, (refer to fig. 18 and paragraphs 62-63. Describes one or more stylus anchors 600 can be provided on an interior portion of one or more of the finger covers, the stylus anchors 600 being configured to aid with a grasping action of a stylus held by the user's hand. Para. 63, describes: The stylus anchors can be provided as mere grips for powered styli, but can also be provided from a capacitive reactive material so as to transfer capacitance through the glove and into the stylus from either the grips themselves or from the user's hand);
The four references are analogous art because they both relate with the same field of invention of the electronic input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stylus anchors in glove holding pen as taught by Provencher with the detection of physical objects by digital glove as taught by Soni with the pressure sensor and flex sensor by digital glove for generating pressure and flex data as taught by Tokubo with the electronic display in combination with the tactile sensor glove of Iwata. The motivation to combine the Provencher reference is to provide power to the stylus by means of capacitance gained through touch so as to interact with the touch screen.
Regarding claim 8, Iwata does not disclose:
Wherein the computing device comprises a digital whiteboard.
Tokubo teaches:
Wherein the computing device comprises a digital whiteboard, (refer to fig. 1 and paragraph 83. Describes still in a collaboration environment, if two remote users are examining documents, users wearing gloves can point at things on a virtual page, point and draw on a virtual whiteboard, lift and move virtual papers, shake hands, move items).
Regarding claim 9, Iwata does not disclose:
Modifying a setting associated with the digital pen based, at least in part, on the pressure data and the flex data.
Tokubo teaches:
Modifying a setting based, at least in part, on the pressure data and the flex data, (refer to fig. 4-5 and paragraph 113, 116. Describes flex sensor data may be read at these positions to define upper/lower bounds and/or ranges of the flex sensor data for each flex sensor. Para. 116, describes: wherein a user may initially press the pressure sensing regions of the glove interface object against a surface, as hard as they wish or are able, to define upper settings and/or ranges for the pressure sensors).
Tokubo does not explicitly disclose:
a setting associated with the digital pen
Soni teaches:
A setting associated with a tool, (refer to fig. 2-3 and paragraphs 20, 24. Describes determining physical profile data for the physical object based on outputs from sensors of the first haptic glove comprises determining the physical profile data based on the recorded orientations of the first glove. Para. 24, describes: the physical profile data represents shape, weight, size or motion of the physical object as sensed by sensors of the first haptic glove when the first haptic glove is in contact with the physical object)
Soni does not explicitly disclose:
A setting associated with the digital pen
Provencher teaches:
A setting associated with the digital pen, (refer to fig. 18 and paragraph 63. Describes the stylus anchors can also be provided from a capacitive reactive material so as to transfer capacitance through the glove and into the stylus from either the grips themselves or from the user's hand. It would be obvious to use this method to power up the stylus)
Regarding claim 9, refer to the motivation of claim 7.
Regarding claim 12, Iwata does not disclose:
Providing a command to the digital glove to activate a haptic device in the digital glove responsive to modifying the setting associated with the digital pen.
Tokubo teaches:
Providing a command to the digital glove to activate a haptic device in the digital glove responsive to modifying the setting, (refer to fig. 1A and paragraph 46. Describes generating haptic feedback data based on the detected contact between the virtual hand and the object; sending the haptic feedback data to the glove interface object
Tokubo does not disclose:
setting associated with the digital pen
Soni teaches:
A setting associated with a tool, (refer to fig. 2-3 and paragraphs 20, 24. Describes determining physical profile data for the physical object based on outputs from sensors of the first haptic glove comprises determining the physical profile data based on the recorded orientations of the first glove. Para. 24, describes: the physical profile data represents shape, weight, size or motion of the physical object as sensed by sensors of the first haptic glove when the first haptic glove is in contact with the physical object)
Soni does not explicitly disclose:
A setting associated with the digital pen
Provencher teaches:
A setting associated with the digital pen, (refer to fig. 18 and paragraph 63. Describes the stylus anchors can also be provided from a capacitive reactive material so as to transfer capacitance through the glove and into the stylus from either the grips themselves or from the user's hand. It would be obvious to use this method to power up the stylus)
Regarding claim 12, refer to the motivation of claim 7.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US Pub. 20100231505) in view of Tokubo et al (US Pub. 20160064797) further in .
Regarding claim 10, Iwata, Tokubo, Soni and Provencher do not disclose:
Wherein the setting comprises a visual style for digital ink generated by the digital pen.
Slaby teaches:
Wherein the setting comprises a visual style for digital ink generated by the digital pen, (refer to fig. 9-10 and paragraph 54. Describes the active circuit can use output information from the force sensor 1050 to alter the magnitude of the injected charge as a function of forces detected by the force sensor 1050. Accordingly, a user may be able to draw darker lines, for example, by applying more pressure).
The five references are analogous art because they both relate with the same field of invention of the electronic input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stylus setting as taught by Slaby with the digital glove holding pen as taught by Provencher with the detection of physical objects as taught by Soni with the flex sensor for generating flex data as taught by Tokubo with the electronic display in combination with the tactile sensor glove of Iwata. The motivation to combine the Slaby reference is to provide a writing stylus for writing on an electronic device with accuracy of selections of screen icons and effective discerning of writing stroke.
Regarding claim 11
Wherein the setting comprises a pen type for digital ink generated by the digital pen.
Slaby teaches:
Wherein the setting comprises a pen type for digital ink generated by the digital pen, (refer to fig. 6 and paragraph 39. Describes active stylus 100 may include a retractable writing tip 120 comprised of a paper writing tool, such as an ink cartridge or pencil lead cartridge)
Regarding claim 11, refer to the motivation of claim 10.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US Pub. 20100231505) in view of Tokubo et al (US Pub. 20160064797) in further view of Waller et al (US Pub. 20110022393).
Regarding claim 13, Iwata discloses:
A computer-implemented method, (refer to fig. 1 and paragraph 19. Describes the object of allowing key input without operation of a keyboard is achieved by a user wearing a glove) comprising: 
Presenting, on a display screen of a computing device, a user interface (UI) that includes a first selectable item and a second selectable item, (refer to fig. 1 and paragraph 19. Describes the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display. Wherein the displayed position of the finger tips on the virtual keyboard with multiple selectable keys is interpreted as the selectable items associated with the determining fingers); 
Obtaining settings data that associates the first finger with the first selectable item and the second finger with the second selectable item, (refer to fig. 1 and paragraph 21. Describes images of what lies beneath the finger tips are regularly stored, the images for the same finger tip before and after motion are compared to calculate the amount and direction of motion of the finger tip, and the calculation result is transmitted to the personal computer. Wherein the displayed position of the finger tips on the virtual keyboard with multiple selectable keys is interpreted as the selectable items associated with the determining fingers); 
Responsive to determining that the first finger of the digital glove has been extended, selecting the first selectable item in the UI, (refer to fig. 1 and paragraph 19. Describes the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display (3) thereof, the tactile sensors (5) detecting the pressure on the finger tips when the finger tips are pressed against an arbitrary object, such as a desk)
Iwata does not explicitly disclose:
Method for selecting between items of a speech recognition system
Obtaining flex data from a digital glove that is communicatively coupled to the computing device, the digital glove comprising a first flex sensor that is configured to generate the flex data in association with a first finger, and a 
Determining, based at least in part upon the flex data, that the first finger of the digital glove has been extended; 
Tokubo teaches:
Obtaining flex data from a digital glove coupled to the computing device, the digital glove comprising a first flex sensor that is configured to generate the flex data in association with a first finger, and a second flex sensor that is configured to generate the flex data in Serial No.: 16/207,892-5-Atty Docket No.: 9272USNewport IP, LLCAtty/Agent: Mike R. Ciceroassociation with a second finger, (refer to fig. 4-5 and paragraphs 109-111. Describes a flex sensor 416 positioned along the thumb portion of the glove interface object 400. Also, a flex sensor 412 is positioned along the portion of the glove interface object that is between the index finger and thumb, so as to detect the flexion or spread between the index finger and thumb. Para. 111, describes: flex sensors are located between the finger portions of the glove interface object 400, such as flex sensor 426, which is positioned to detect flexion or spreading between the index finger and middle finger);
Determining, based at least in part upon the flex data, that the first finger of the digital glove has been extended, (refer to fig. 4B and paragraph 109. Describes a flex sensor 412 is positioned along the portion of the glove interface object that is between the index finger and thumb, so as to detect the flexion or spread between the index finger and thumb);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate flex sensor for generating flex data as taught by Tokubo with the electronic display in combination with the tactile sensor glove of Iwata. The motivation to combine the Tokubo reference is for detecting the amount of flexing and pressure of and applied by the user's fingers to enable user interaction with an interactive application.
Tokubo does not explicitly disclose:
Method for selecting between items of a speech recognition system
Waller teaches:
Method for selecting between items of a speech recognition system, (refer to fig. 2A-3C and paragraphs 134, 142. Describes the user specifies the sought POI category via voice M3 and simultaneously defines the specific search region by means of a manual pointing gesture M2--for example free `outlining` of the search region--on the touchscreen 20, 60. Para. 142, describes: User 10 now again may specify the desired option on the menu displayed according to FIG. 3C via voice M3 or by means of the touchscreen 20, 60 by the use of the control action M1 and/or M2 and/or M3)
The three references are analogous art because they both relate with the same field of invention of the electronic input device.

Regarding claim 14, Iwata discloses:
Each of the first selectable item and the second selectable item (refer to fig. 1 and paragraph 19. Describes the sensors transmitting motion information about the finger tips to an information processing device, such as a personal computer (PC), the information processing device displaying the positions of the finger tips on a virtual keyboard (2) shown on a display. Wherein the displayed position of the finger tips on the virtual keyboard with multiple selectable keys is interpreted as the selectable items associated with the determining fingers)
Iwata does not disclose:
Wherein each of the first selectable item and the second selectable item correspond to a respective phonetic alternate for a word dictated to a speech recognition component executing on the computing device.
Tokubo teaches:
Word dictated to a speech recognition component executing on the computing device, (refer to fig. 1A, 10A and paragraph 88, 170. Describes the camera 108 can include one or more microphones to capture sound from the interactive environment. Sound captured by a microphone array may be processed to identify the location of a sound source. Para. 170, describes: a microphone 1122 may be included for capturing audio from the real environment, including sounds from the ambient environment, speech made by the user. The tactile feedback module 1124 is capable of causing movement and/or vibration of the glove interface object 104 so as to provide tactile feedback to the user).
Tokubo does not explicitly teach:
items correspond to a respective phonetic alternate for a word dictated to a speech recognition component executing on the computing device
Waller teaches:
Items correspond to a respective phonetic alternate for a word dictated to a speech recognition component executing on the computing device, (refer to fig. 11-12 and paragraph 187-190. Describes the user 10 for example has entered the title 2 "Badly Drawn Boy" via voice input. In an improvement of this embodiment, sorted below are in the context of the restricted vocabulary for example phonetic similar sounding titles, for example the title 3 "Beck-The Inform . . . ", title 4 and 5 and so forth)
Regarding claim 15, Iwata does not disclose:
Determining, based at least in part upon the flex data, that a pinch gesture has been performed using the first finger and second finger of the digital glove; and 
Responsive to determining that the pinch gesture has been performed, causing a speech recognition component executing on the computing device to switch between a dictation mode and a command mode.
Tokubo teaches:
Determining, based at least in part upon the flex data, that a gesture has been performed using the first finger and second finger of the digital glove, (refer to fig. 4B and paragraph 109. Describes a flex sensor 412 is positioned along the portion of the glove interface object that is between the index finger and thumb, so as to detect the flexion or spread between the index finger and thumb); and
Responsive to determining that the gesture has been performed, causing a speech recognition component executing on the computing device, (refer to fig. 7 and paragraphs 139, 170. Describes the position and movement of the thumb along the side of the index finger can be detected and applied for various purposes, including the following, without limitation: menu navigation/selection, volume control, slider control, variable control, setting adjustment, performing a gesture, swiping, revealing a menu or options. Para. 170, describes: a microphone 1122 may be included for capturing audio from the real environment, including sounds from the ambient environment, speech made by the user).
Tokubo does not disclose:
Responsive to determining that the pinch gesture has been performed, causing a speech recognition component executing on the computing device to switch between a dictation mode and a command mode.
Waller teaches:
Responsive to determining that the gesture has been performed, causing a speech recognition component executing on the computing device to switch to a command mode, (refer to fig. 3A-C and paragraph 12. Describes voice dialog system can be activated automatically at the time of the detection of a control action comprising a "general" control intention generating gesture input signals and only subsequently the provision of the display object provided for interaction is carried out, so that it is ensured that in the case of an early voice input a voice evaluation is carried out by means of the voice recognition means)
Waller does not teach: 
Pinch gesture performed, causing a speech recognition component executing on the computing device to switch between a dictation mode and a command mode.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 16, Iwata does not disclose:
Determining, based at least in part upon the flex data, that a pinch gesture has been performed using the first finger and second finger of the digital glove; and 
Tokubo teaches:
Determining, based at least in part upon the flex data, that a gesture has been performed using the first finger and second finger of the digital glove, (refer to fig. 4B and paragraph 109. Describes a flex sensor 412 is positioned along the portion of the glove interface object that is between the index finger and thumb, so as to detect the flexion or spread between the index finger and thumb); and 
Responsive to determining that a gesture has been performed, causing a speech recognition component executing on the computing device to capture sound, (refer to fig. 7 and paragraphs 139, 170. Describes the position and movement of the thumb along the side of the index finger can be detected and applied for various purposes, including the following, without limitation: menu navigation/selection, volume control, slider control, variable control, setting adjustment, performing a gesture, swiping, revealing a menu or options. Para. 170, describes: a microphone 1122 may be included for capturing audio from the real environment, including sounds from the ambient environment, speech made by the user).
Tokubo does not disclose:
Responsive to determining that the pinch gesture has been performed, causing a speech recognition component executing on the computing device to switch between a first dictation language and a second dictation language
Waller teaches:
Responsive to determining that the gesture has been performed, causing a speech recognition component executing on the computing device to switch communication based on language, (refer to fig. 3A-C and paragraph 12-13. Describes voice dialog system can be activated automatically at the time of the detection of a control action comprising a "general" control intention generating gesture input signals and only subsequently the provision of the display object provided for interaction is carried out, so that it is ensured that in the case of an early voice input a voice evaluation is carried out by means of the voice recognition means)
Waller does not teach:
Pinch gesture has been performed, causing a speech recognition component executing on the computing device to switch between a first dictation language and a second dictation language
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US Pub. 20100231505) in view of Tokubo et al (US Pub. 20160064797) in further view of Wehner et al (US Pub. 20190005733).
Regarding claim 17, Iwata discloses:
A computer-implemented method, (refer to fig. 1 and paragraph 19. Describes the object of allowing key input without operation of a keyboard is achieved by a user wearing a glove) comprising: 
Iwata does not disclose:
Obtaining first data that defines a three-dimensional (3D) model that is generated based on depth values obtained by use of a capture device that is coupled to a computing device; 
Obtaining flex data from a digital glove that is coupled to the computing device, the digital glove comprising a plurality of fingers, individual ones of the plurality of fingers comprising at least one flex sensor for generating the flex data; 
Generating data describing a hand pose based, at least in part, on the flex data obtained from the digital glove; and 
Augmenting the three-dimensional (3D) model based on a portion of the data describing the hand pose that corresponds to a time at which a hand of a user wearing the digital glove is occluded from a view of the capture device from which the depth values are obtained.
Tokubo teaches:
Obtaining first data that defines a three-dimensional (3D) model that is generated based on depth values obtained by use of a capture device that is coupled to a refer to fig. 1A-B, 4A and paragraphs 89, 97. Describes the computer 106 may further process the data before transmission or may directly transmit the data to the relevant devices. For example, video and audio streams are provided to the HMD 102, whereas a vibration feedback command is provided to the glove interface object 104. Para. 97, describes: By utilizing a stereoscopic pair of image capture devices, three-dimensional (3D) images and video of the environment can be captured from the perspective of the HMD 102); 
Obtaining flex data from a digital glove that is coupled to the computing device, the digital glove comprising a plurality of fingers, individual ones of the plurality of fingers comprising at least one flex sensor for generating the flex data, (refer to fig. 1B, 4A and paragraphs 92, 106. Describes the bracelet 120 includes a sensor data processor 126 for processing data received from various sensors of the glove interface object, such as flex sensors, pressure sensors, contact switches, index thumb touchpad, biometric sensors, etc. Furthermore, the bracelet 120 may include a communications module 128 that is configured to transmit and/or receive data from other devices, such as the computing device 106 and/or the head mounted display 102. Para. 106, describes: the glove interface object 400 includes a flex sensor that is defined along the top surface of each of the fingers of the glove interface object 400); 
Generating data describing a hand pose based, at least in part, on the flex data obtained from the digital glove, (refer to fig. 4, 7 and paragraphs 113, 138. Describes flex sensor data may be read at these positions to define upper/lower bounds and/or ranges of the flex sensor data for each flex sensor. Para. 138, describes: When the thumb pad 704 is brought into contact with the index resistor 708, the position of contact along the index resistor 708 can be determined); and 
Augmenting the three-dimensional (3D) model based on a portion of the data describing the hand pose that corresponds to a time at which a hand of a user wearing the digital glove is occluded from a view of the capture device from which the depth values are obtained, (refer to fig. 1B, 9D and paragraphs 97, 104-105. Describes by utilizing a stereoscopic pair of image capture devices, three-dimensional (3D) images and video of the environment can be captured from the perspective of the HMD 102. Para. 104, describes: In light of this immersive aspect of the HMD experience, it is desirable to provide intuitive control mechanisms to the user, especially as the user may not be able to see their own hands or objects (e.g. controller) they are holding. Para. 157, describes: the user forms a pose in which the thumb and pinky fingers are extended, with the remaining fingers curled towards to palm. In response to detection of such a pose, a phone 934 is shown being held by the virtual hand 908)
The two references are analogous art because they both relate with the same field of invention of the electronic input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate flex sensor for generating flex data as 
Tokubo does not explicitly teach:
Hand pose that corresponds to a hand of a user wearing the digital glove is occluded from a view of the capture device from which the depth values are obtained
Wehner teaches:
Hand pose that corresponds to a hand of a user wearing the digital glove is occluded from a view of the capture device from which the depth values are obtained, (refer to fig. 2, 25B and paragraphs 60, 74. Describes in the case of a sensored glove, additional sensors may be used for precise tracking of finger and wrist movements whether the glove is on or off camera. Para. 74, describes: one or more physical objects can be tracked both on and off camera simultaneously. A performer could be wearing a pair of sensored gloves off camera, and the XR Controller can track the sensored gloves and also two physical cubes)
The three references are analogous art because they both relate with the same field of invention of the electronic input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate enough sensors in the glove to track finger movement off camera as taught by Wehner with the flex sensor for generating flex data 
Regarding claim 18, Iwata does not disclose:
Wherein digital glove further comprises an inertial measurement unit (IMU) and wherein the data describing the hand pose is further based, at least in part, on IMU data generated by the IMU.
Tokubo teaches:
Wherein digital glove further comprises an inertial measurement unit (IMU) and wherein the data describing the hand pose is further based, at least in part, on IMU data generated by the IMU, (refer to fig. 10A and paragraph 163. Describes the hand tracking processor 1062 is configured to perform location tracking 1064 and orientation tracking 1066 of the hand of the user, based on the identified trackable objects as well as inertial data 1072 from the glove interface object 1000).
Regarding claim 20, Iwata does not disclose:
Wherein the data describing the hand pose is further based, at least in part, on pressure data obtained from the digital glove.
Tokubo teaches:
Wherein the data describing the hand pose is further based, at least in part, on pressure data obtained from the digital glove, (refer to fig. 5 and paragraph 114. Describes pressure sensors are positioned at the fingertips of the glove interface object 500, to detect and/or quantify pressure applied when the fingertips are pressed against a surface).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20060248478 relates to a wearable interface; and one or more sensors arranged in the wearable interface to sense a manual interaction performed by a person wearing the wearable interface, and determine a posture of a portion of the body of the person wearing the wearable interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/22/2021